Exhibit 10.1

 

AMENDMENT NO. 1

 

TO

 

SEPARATION AGREEMENT

 

This AMENDMENT NO. 1 (this “Amendment”), dated as of February 6, 2015, to the
Separation Agreement (the “Separation Agreement”), dated as of June 25, 2014, is
by and between Nabors Industries Ltd., a Bermuda exempted company (“Navy”) and
Nabors Red Lion Limited, a Bermuda exempted company and currently a wholly owned
Subsidiary of Navy (“Red Lion”).

 

WHEREAS, the parties have heretofore entered into the Separation Agreement,
which provides for, among other things, the separation of the Red Lion Business
from the other businesses of Navy, upon the terms and conditions set forth
therein;

 

WHEREAS, the Separation Agreement contemplates the issuance of certain
intercompany notes in connection with the separation of the Red Lion Business
from the other businesses of Navy, to be repaid at Closing, which notes have
been issued prior to the date hereof; and

 

WHEREAS, the parties desire to amend certain provisions of the Separation
Agreement and Section 5.6 of the Separation Agreement provides for the amendment
of the Separation Agreement from time to time.

 

NOW, THEREFORE, in consideration of the mutual agreements set forth in the
Separation Agreement and this Amendment, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Navy and Red Lion hereby agree as follows:

 

1.              Definitions. Terms used herein and not defined shall have the
meanings ascribed thereto in the Separation Agreement.

 

2.              Note Amounts. Clause six in the recitals to the Separation
Agreement is hereby amended and restated as follows:

 

6.    Navy and Red Lion contemplate that, concurrently with or immediately
following the Red Lion Restructuring as further described herein, USHC will
incur indebtedness (as defined in the Merger Agreement, the “Red Lion
Financing”), and will enter into definitive agreements with respect thereto (the
“Debt Financing Agreements”), to be used to fund the repayment of the portion of
certain intercompany notes (collectively, the “Notes”), issued on or around
October 1, 2014, with an aggregate face amount of $880,820,225 to be issued to
Nabors Industries Inc., a Delaware corporation (“Indigo”) and/or one or more
other Navy Subsidiaries, and $57,250,000 to be issued to Nabors Drilling Canada
Limited, an Alberta Corporation (“Alberta”), not previously repaid or
contributed to Red Lion pursuant to Section 1.12 of this Agreement, which
portion shall equal $688,070,225 (the “Note Repayment,” and the Red Lion
Financing, and the entry into the Debt Financing Agreements, together with the
Red Lion Share Issuance, collectively, the “Recapitalization”);

 

3.              Note Contribution. Article I of the Separation Agreement is
hereby amended by adding the following sentence as the first sentence of
Section 1.12:

 

Prior to the Closing, Navy shall contribute or cause to be contributed to Red
Lion a portion of the Notes such that the remaining balance owed to NII and NDCL
under the Notes following such contribution will be $688,070,225, and following
such contribution, Red Lion shall contribute, or cause to be contributed, each
Note contributed to Red Lion to the obligor of such Note. In the event that,
prior to the contribution of the Notes to Red Lion, Navy pays any portion of the
Notes, such payment shall only be made using cash generated by the Red Lion
Business, operating in compliance with Section 5.2 of the Merger Agreement,
including in compliance with the requirements in Section 5.2(a) of the Merger
Agreement to operate the Red Lion Business in the ordinary course of business
consistent with past practice.

 

1

--------------------------------------------------------------------------------


 

4.              Schedules.

 

(a) The second diagram of Schedule 1.1 to the Separation Agreement is hereby
amended by replacing the reference to “$829,820,225” and “$108,250,000” with a
footnote that reads “The aggregate amounts owing to NII and NDCL immediately
before repayment will equal $688,070,225”.

 

(b) The third diagram of Schedule 1.1 to the Separation Agreement is hereby
amended by replacing the reference to “$938,070,225” with “$688,070,225” and to
delete the reference to “$108,250,000 Note”.

 

5.              References. Each reference in the Separation Agreement to “this
Agreement,” “hereof,” “hereunder” or words of like import referring to the
Separation Agreement, and all references in the Merger Agreement to “the
Separation Agreement,” shall mean and be a reference to the Separation Agreement
as amended by this Amendment. All references in the Separation Agreement to “the
date hereof” or “the date of this Agreement” shall refer to June 25, 2014.

 

6.              Effect of Amendment. This Amendment shall not constitute an
amendment or waiver of any provision of the Separation Agreement not expressly
amended and or waived herein and shall not be construed as an amendment, waiver
or consent to any action that would require an amendment, waiver or consent
except as expressly stated herein. The Separation Agreement, as amended by this
Amendment, is and shall continue to be in full force and effect and is in all
respects ratified and confirmed hereby.

 

7.              Counterparts; Effectiveness. This Amendment may be executed in
multiple counterparts (any one of which need not contain the signatures of more
than one Party), each of which will be deemed to be an original but all of which
taken together will constitute one and the same agreement. This Amendment, to
the extent signed and delivered by means of a facsimile machine or other
electronic transmission, will be treated in all manner and respects as an
original agreement and will be considered to have the same binding legal effects
as if it were the original signed version thereof delivered in person. At the
request of a Party, the other Party will re-execute original forms thereof and
deliver them to the requesting Party. No Party will raise the use of a facsimile
machine or other electronic means to deliver a signature or the fact that any
signature was transmitted or communicated through the use of facsimile machine
or other electronic means as a defense to the formation of a Contract and each
such Party forever waives any such defense.

 

8.              Other Miscellaneous Terms. The provisions of Article V
(Miscellaneous) of the Separation Agreement shall apply mutatis mutandis to this
Amendment, and to the Separation Agreement as modified by this Amendment, taken
together as a single agreement, reflecting the terms as modified hereby.

 

[SIGNATURE PAGES FOLLOW]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first above written.

 

 

NABORS INDUSTRIES LTD.

 

 

 

 

 

By:

/s/ MARK D. ANDREWS

 

 

Name:

Mark D. Andrews

 

 

Title:

Corporate Secretary

 

 

 

 

NABORS RED LION LIMITED

 

 

 

 

 

By:

/s/ MARK D. ANDREWS

 

 

Name:

Mark D. Andrews

 

 

Title:

Director

 

 

In satisfaction of the consent of C&J Energy Services, Inc. required by
Section 5.6(a) of the Separation Agreement:

 

 

 

C&J ENERGY SERVICES, INC.

 

 

By:

/s/ JOSHUA E. COMSTOCK

 

 

Name:

Joshua E. Comstock

 

 

Title:

Founder, Chairman of the Board and Chief Executive Officer

 

 

3

--------------------------------------------------------------------------------